DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 5-8, 10, 14-15, 20, 22-26, and 77 in the reply filed on 12/19/2020 is acknowledged. Claims 35, 56-57, 61, 63-64, 69-70, 72, and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Claim 1: On lines 5, 8, and 15, “therapeutic gas effluent” is missing an article and should recite “the therapeutic gas effluent”.
Claim 20: On line 3, “therapeutic gas effluent” is missing an article and should recite “the therapeutic gas effluent”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 10, 14-15, 20, 22-26, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 1 recites the limitation “a diluent gas source coupled to the device” in line 14. It is unclear what the diluent gas source is coupled to since the device comprises the diluent gas source. For the sake of examination, the limitation will be interpreted as “a diluent gas source coupled to the therapeutic gas source”.
Claim 7 recites the limitation “the removed nitrogen” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “the nitrogen removed by the oxygen concentrator”.
Claims 5, 6, 8, 10, 14-15, 20, 22-26, and 77 are rejected as depending from rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 14-15, 20, 22-25, and 77 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quisenberry (US 10300180).
Regarding claim 1, Quisenberry discloses a device (1700, Fig 17) configured to dilute therapeutic gas effluent flowing from a dressing (1706, Fig 17), the device comprising: a therapeutic gas source 

    PNG
    media_image1.png
    508
    824
    media_image1.png
    Greyscale

Regarding claim 5, Quisenberry discloses the therapeutic gas source (1716, Fig 17) comprises an oxygen source (“oxygen concentrator”, Fig 17) and the therapeutic gas comprises oxygen (Col 1, lines 57-61; Col 16, lines 64-67).
Regarding claim 6, Quisenberry discloses the oxygen source (1716, Fig 17) comprises an oxygen concentrator configured to receive atmospheric air and remove nitrogen from the air (Col 14, lines 56-67).
Regarding Claim 14, Quisenberry discloses the diluent gas source (1732, Fig 17) comprises a reservoir (space within the solenoid valve, Fig 17) containing the diluent gas, wherein the reservoir is configured to be coupled to the container (1704, Fig 17) in fluid communication with the chamber (1736, Fig 17) to provide the diluent gas to the chamber (Col 18, lines 59-61; the reservoir is coupled to the chamber through the conduit 1744).
Regarding claim 15, Quisenberry discloses the diluent gas comprises nitrogen (Col 18, lines 59-61; ambient air comprises nitrogen among other elements).


    PNG
    media_image2.png
    508
    824
    media_image2.png
    Greyscale

Regarding claim 22, Quisenberry discloses one or more first diluent conduits (1744, Fig 17) configured to be coupled between the diluent gas source (1732, Fig 17) and at least one of the one or more effluent conduits (See annotated Fig 17 above) to permit fluid communication of the diluent gas between the diluent gas source and the chamber (1736, Fig 17) (Col 18, lines 59-61).
Regarding claim 23, Quisenberry discloses one or more second diluent conduits (1744, Fig 17) configured to be coupled between the diluent gas source (1732, Fig 17) and the container (1704, Fig 17) to permit fluid communication of the diluent gas between the diluent gas source and the chamber (1736, Fig 17) (Col 18, lines 59-61).


    PNG
    media_image3.png
    508
    824
    media_image3.png
    Greyscale

Regarding claim 25, Quisenberry discloses one or more fourth diluent conduits (See annotated Fig 17 below) configured to be coupled between the diluent gas source (1732, Fig 17) and the negative pressure source (1726, Fig 17) to permit fluid communication of the diluent gas between the diluent gas source and the negative pressure source (Col 18, lines 59-61).

    PNG
    media_image4.png
    520
    824
    media_image4.png
    Greyscale

Regarding claim 77, Quisenberry discloses the diluent gas comprises atmospheric air(Col 18, lines 59-61)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Quisenberry (US 10300180) in view of Lin (US 2019/0030226).
Regarding claim 26, Quisenberry is silent regarding a wound irrigation device configured to provide wound irrigation fluid to the dressing. Lin teaches a wound therapy device (400, Fig 6) comprising a therapeutic gas source (482, Fig 6) and wound irrigation device (484 and 493, Fig 6) configured to provide wound irrigation fluid to the dressing (417, Fig 6) (Para 0039; Para 0098). Modifying the device disclosed by Quisenberry to also include a wound irrigation device as taught by Lin would result in a system that can provide debridement without necessitating surgical intervention (Para 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Quisenberry to also include a wound irrigation device as taught by Lin in order to have a system that can provide debridement without necessitating surgical intervention (Para 0007).
Allowable Subject Matter
Claims 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claims 7-8 and 10 could either not be found or was not suggested in the prior art of record. The closest art to claim 7-8 and 10 is Quisenberry (US 10300180) and Sarangapani (US 2016/0166781).  Sarangapani teaches a device configured to dilute therapeutic gas effluent flowing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783